                                                                                             FILED
                                                                                        CHARLOTTE, NC
                           IN THE LINITED STATES DISTRICT COURT                           JAN   28   2020
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION                              US DISTRICT COURT
                                                                                  WESTERN DISTRICT OF NC
                                   DOCKET NO.: 3: I 9cr306-RJC

 LINITED STATES OF AMERICA                           )
                                                     )
                                                     )           CONSENT ORDER AND
                                                     )        JUDGMENT OF FORFEITURE
 MAMADI MUHAMMED KABA,                               )          PEN D ING RULE 32.2(c)(2)
      alW a Muhammed     Mamadi Kaba                 )


        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        1.    The following property is forfeited to the United States pursuant to 18 U.S.C. 5 924
and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets is subjectto any
and all third party petitions under     2l
                                         U.S.C. $ 853(n), pending final adjudication herein:

        One Beretta, Model PX4 Storm, .40 caliber pistol, serial number P28608A, and
        ammunition, seized on or about November 16, 2018 during the investigation.

        2.      The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).


        3.       If
                  and to the extent required by Fed. R. Crim. P.32.2(b)(6), 21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4.      Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5.       Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.
        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have cleartitle to the property, and shall dispose of the property according to law.


        The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or property used in any manner to facilitate the commission of such offense(s) and are
therefore subject to forfeiture pursuant to 18 U.S.C. S 924 and/or 28 U.S.C. $ 2461(c). The
Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, Defendant hereby withdraws that claim. If Defendant has not previously submitted such
a claim, Defendant hereby waives all right to do so. As to any firearms listed above and/or in the
charging instrument, Defendant consents to destruction by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion deem to legally sufficient, and
waives any and all right to further notice of such process or such destruction.


R. ANDREW MURRAY
UNITED STATES ATTORNEY




ERIK      DAHL                                             AMADI MUHAMMED KABA
Assistant United States Attorney




                                                                y for Defendant



Signed this the 28th day   of January,2O2O.




                                                UNITED STATES A,tA          GI' '(KAT E         JUDGE
